Citation Nr: 0329150	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-05 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
operative residuals of a right meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from April 1975 to February 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which 
confirmed and continued a 20 percent rating for the service-
connected right knee disorder.  But a subsequent decision in 
February 2002 increased the rating to 30 percent effective 
August 14, 2000.  The RO also assigned a temporary 100 
percent convalescent rating under the provisions of 38 C.F.R. 
§ 4.30 ("paragraph 30") for the period from October 31, 
2001, until the 30 percent rating resumed as of January 1, 
2002.  The veteran since has continued to appeal, requesting 
a rating higher than 30 percent.  So this is the issue 
presently before the Board.  See AB v. Brown, 6 Vet. App. 35, 
39 (1993).

The RO in Waco, Texas, now has jurisdiction over this case, 
and that office forwarded the appeal to the Board.

Note also that, in her substantive appeal (VA Form 9) 
received in May 2002, the veteran claimed entitlement to 
service connection for additional disabilities of her right 
hip and right ankle-secondary to her service-connected right 
knee disability.  However, these additional claims have not 
been adjudicated by the RO, much less denied and timely 
appealed.  So they are referred to the RO for appropriate 
development and consideration.


REMAND

On VA examination in October 2002 the veteran had marked 
medial collateral and anterior cruciate ligament laxity in 
her right knee, and X-rays also showed signs of early 
degenerative changes (i.e., arthritis).



The service-connected right knee disorder initially was rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5259, for 
symptomatic residuals of removal of a semilunar cartilage.  
But the disability more recently has been rated under 
Diagnostic Code 5257 for other impairment in the knee, 
including recurrent subluxation or lateral instability.  

38 C.F.R. § 4.71a, Diagnostic Code 5003, provides for rating 
arthritis of the knee on the basis of limitation of motion-
and not instability; whereas Code 5257 provides for rating 
instability in the knee without consideration of limitation 
of motion.  Thus, a separate rating is possible for arthritis 
in the knee when there is actual limitation of motion, aside 
from the rating for the instability in the knee.  
This does not violate VA's prohibition against pyramiding.  
38 C.F.R. § 4.14.  See also VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997); Esteban v. Brown, 6 Vet. App. 259 
(1994).

There are, however, some limitations.  VAOPGCPREC 9-98 
(August 14, 1998).  When a knee disability is rated under DC 
5257, to warrant a separate rating for arthritis based on X-
ray findings and limited motion under Diagnostic Codes 5260 
or 5261, the limited motion need not be compensable but must 
at least meet the criteria for a 0 percent (i.e., 
noncompensable) rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  In other words, a compensable degree 
of limited motion under Codes 5260 and 5261 need not be 
shown; rather, a compensable rating may be granted, in 
addition to a rating for instability under Diagnostic Code 
5257, if there is X-ray evidence of arthritis and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (August 14, 
1998).

The possibility of separate ratings, for arthritis and 
instability, has not been addressed by the RO.  

The most recent VA rating examination in October 2002 noted 
the veteran had undergone her most recent right knee surgery 
in October 2001, and in a March 2003 statement she indicated 
that procedure was in a VA hospital in Anchorage, Alaska.  
However, these treatment records are not on file and should 
be obtained.  

Since this case must be remanded for other reasons, the RO 
also should obtain all additional VA outpatient treatment 
(VAOPT) since November 2001.  

Lastly, in her VA Form 9 the veteran requested a video-
conference hearing.  She subsequently was scheduled for a 
hearing before a Veterans Law Judge (VLJ) of the Board, which 
was to be held at the RO on May 22, 2003, during a week when 
the VLJ was on travel to that facility.  This type of hearing 
is often called a travel Board hearing.  The veteran failed 
to report for her travel Board hearing, however, stating that 
she had problems with her transportation.  She then requested 
that VA decide her case based on the evidence already on 
file.  But the RO never clarified whether she still wants a 
video-conference hearing-which, technically speaking, 
although similar, is not the same type of proceeding as a 
travel Board hearing.

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  

2.  The veteran should be contacted and requested 
to clarify whether she still wants a video-
conference hearing, in lieu of a travel Board 
hearing, which is something slightly different.

3.  The RO also should obtain the records of the 
veteran's most recent right knee surgery during her 
hospitalization in October 2001 at the VA Medical 
Center in Anchorage, Alaska.  When obtained, these 
records should be associated with the other 
evidence in the claims file.  

4.  As well, the RO should obtain all of the 
veteran's VA outpatient treatment (VAOPT) records 
since November 2001.  

5.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of her 
service-connected right knee disorder.  The claims 
folder and a copy of this remand are to be made 
available to the examiner for a review of the 
veteran's pertinent medical history, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done, to include specifically range of 
motion studies (measured in degrees, with normal 
range of motion specified too), and the examiner 
should review the results of any testing prior to 
completion of the examination report.  

It is especially necessary that the examiner 
determine whether there is weakened movement, 
premature/excess fatigability, or incoordination 
and, if feasible, these determinations should be 
expressed in terms of the degree of additional 
range of motion loss due to such factors.  
The examiner also should express an opinion as to 
whether pain significantly limits functional 
ability during flare-ups or when the right knee is 
used repeatedly over a period of time.  
This determination, as well, should be portrayed, 
if feasible, in terms of the degree of additional 
range of motion loss due to pain on use during 
flare-ups.  

If no opinion can be rendered, please explain why 
this is not possible.  

The examiner should also clarify whether the 
veteran has any instability in her right knee and, 
if so, to what extent (slight, moderate or severe).  
Please, too, indicate whether she has episodes of 
locking and whether she has arthritis.

If an examination form is used to guide the 
examination, the submitted examination report must 
include the questions to which answers are 
provided.  

6.  Then readjudicate the claim for a higher 
rating, including determining whether separate 
ratings are warranted for arthritis and instability 
of the right knee.  If the claim is denied, send 
the veteran and her representative a Supplemental 
Statement of the Case (SSOC) and give them time to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome warranted in this case.  The veteran 
need take no action until she is otherwise notified by the 
RO.  She has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


